FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LUIS ALBERTO GALVIS MUJICA, on          
behalf of himself and as
representative of the Estates of
Tereza Mujica Hernan, Edilma
Leal Pacheco and Johanny
Hernandez Becerra; MARIO GALVIS
GELVEZ, on behalf of himself,
individually, and as heir of the
decedents Tereza Mujica                       No. 05-56056
Hernandez, Edilma Leal Pacheco                  D.C. No.
and Johanny Hernandez Becerra;              CV-03-02860-WJR
JOHN MARIO GALVIS MUJICA,
through his guardian ad litum and
                                           Central District of
                                               California,
on behalf of himself, individually,           Los Angeles
and as heir of the decedents Terza
Mujica Hernandez, Edilma Leal
Pacheco and Johanny Hernandez
Becerra,
               Plaintiffs-Appellants,
                 v.
OCCIDENTAL PETROLEUM
CORPORATION; AIRSCAN INC.,
              Defendants-Appellees.
                                        




                             5423
5424           MUJICA v. OCCIDENTAL PETROLEUM



LUIS ALBERTO GALVIS MUJICA, on          
behalf of himself and as
representative of the Estates of
Tereza Mujica Hernan, Edilma
Leal Pacheco and Johanny
Hernandez Becerra; MARIO GALVIS
GELVEZ, on behalf of himself,
individually, and as heir of the
decedents Tereza Mujica
Hernandez, Edilma Leal Pacheco
and Johanny Hernandez Becerra;                No. 05-56175
JOHN MARIO GALVIS MUJICA,                       D.C. No.
through his guardian ad litum and           CV-03-02860-WJR
on behalf of himself, individually,
and as heir of the decedents Terza
                                           Central District of
                                               California,
Mujica Hernandez, Edilma Leal                 Los Angeles
Pacheco and Johanny Hernandez
Becerra,
                Plaintiffs-Appellees,
                 v.
OCCIDENTAL PETROLEUM
CORPORATION,
               Defendant-Appellant,
                and
AIRSCAN INC.,
                          Defendant.
                                        
               MUJICA v. OCCIDENTAL PETROLEUM              5425



LUIS ALBERTO GALVIS MUJICA, on          
behalf of himself and as
representative of the Estates of
Tereza Mujica Hernan, Edilma
Leal Pacheco and Johanny
Hernandez Becerra; MARIO GALVIS
GELVEZ, on behalf of himself,
individually, and as heir of the
decedents Tereza Mujica
Hernandez, Edilma Leal Pacheco
and Johanny Hernandez Becerra;                No. 05-56178
JOHN MARIO GALVIS MUJICA,                       D.C. No.
through his guardian ad litum and           CV-03-02860-WJR
on behalf of himself, individually,
and as heir of the decedents Terza
                                           Central District of
                                               California,
Mujica Hernandez, Edilma Leal                 Los Angeles
Pacheco and Johanny Hernandez
Becerra,                                        ORDER
                Plaintiffs-Appellees,
                 v.
OCCIDENTAL PETROLEUM
CORPORATION,
               Defendant-Appellant,
                and
AIRSCAN INC.,
                          Defendant.
                                        
        Appeal from the United States District Court
           for the Central District of California
         William J. Rea, District Judge, Presiding
5426            MUJICA v. OCCIDENTAL PETROLEUM
            Argued and Submitted April 19, 2007
            Submission Deferred August 23, 2007
                Resubmitted May 11, 2009
                    Seattle, Washington

                      Filed May 11, 2009

Before: Jerome Farris and Ronald M. Gould, Circuit Judges,
     and Kevin Thomas Duffy,* Senior District Judge.


                           COUNSEL

Bridget Arimond and Douglas W. Cassel, Center for Interna-
tional Human Rights, Northwestern University Law School,
Chicago, Illinois; Terry Collingsworth, International Labor
Rights Fund, Washington, D.C.; Paul L. Hoffman, Schonbrun
DeSimone Seplow Harris & Hoffman, Venice, California;
Daniel M. Kovalik, Pittsburgh, Pennsylvania, for the
plaintiffs-appellants.

Manuel F. Cachn, Daniel P. Collins, Daniel L. Geyser, and
John W. Spiegel, Munger, Tolles & Olson, Los Angeles, Cali-
fornia; Kristin Linsley Myles, Munger, Tolles & Olson, San
Francisco, California, for defendant/appellee/cross-appellant
Occidental Petroleum Corporation.

Kenneth J. Berke, Berke & Kent, Calabasas, California; Sara
M. Fotopulos and Thomas E. Fotopulos, Fotopulos &
Fotopulos, Riverview, Florida, for defendant/appellee/cross-
appellant Airscan, Inc.

Marco B. Simons and Richard L. Herz, Earthrights Interna-
tional, Washington, D.C., for the amicus Earthrights Interna-
tional.

  *The Honorable Kevin Thomas Duffy, Senior United States District
Judge for the Southern District of New York, sitting by designation.
               MUJICA v. OCCIDENTAL PETROLEUM               5427
William J. Aceves, California Western School of Law, San
Diego, California; Sarah H. Cleveland, Columbia Law
School, New York, New York; William S. Dodge, University
of California, Hastings College of the Law, San Francisco,
California, for the amicus Constitutional and International
Law Professors.

Ralph G. Steinhardt, George Washington University School
of Law, Washington, D.C., for the amicus International Law
Scholars.

Tyler Giannini, Cambridge, Massachusetts, for the amicus
U.S. Career Foreign Service Diplomats.

John B. Bellinger, III, Gregory Katsas, Douglas N. Letter,
Robert M. Loeb, Sharon Swingle, and Debra Wong Yang, for
the amicus The United States.


                           ORDER

   In light of the intervening authority of Sarei v. Rio Tinto,
550 F.3d 822 (9th Cir. 2008) (en banc), this case is remanded
to the district court to consider whether a prudential exhaus-
tion requirement applies in this case, and if so, whether that
requirement bars any claims in this case. On remand, the dis-
trict court should also consider the effect, if any, of the deci-
sion of the Council of State of the Republic of Colombia in
Mario Galvis Gelves, et al. v. The Nation, slip op. (Council
of State, Rep. of Colombia, Ad. Law Div., Sec. 3, Dec. 13,
2007) and the decision of the Court No. 12 for Criminal Mat-
ters of the Circuit of Bogot of the Republic of Colombia in In
re Cesare Romero Pradilla, et al., slip op. (Sept. 21, 2007).

  REMANDED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.